IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                 IN AND FOR NEW CASTLE COUNTY



STATE OF DELAWARE,                       )
                                         )
                                         )
      v.                                 )       ID. No. 1307023034
                                         )
                                         )
MICHAEL PARKS                            )


                              Submitted: May 30, 2014
                               Decided: May 30, 2014
                            Decision Issued: June 24, 2014
                              Corrected: July 8, 2014*


                                       OPINION


               Upon Defendant, Michael Parks’s, Motion to Suppress,
                DENIED IN PART, AND GRANTED IN PART.




Daniel B. McBride, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, for the State of Delaware.

Sean A. Motoyoshi, Esquire, Assistant Public Defender, Office of the Public
Defender, Wilmington, Delaware, for Defendant Michael Parks.



WALLACE, J.
________________________________
* This corrected opinion is issued simply to address a typographical error; footnote 46 was
duplicated in the original opinion.
   I.     INTRODUCTION

        Defendant Michael Parks (“Parks”) was arrested on July 28, 2013 for a

series of burglaries committed in New Castle County and in New Castle City

beginning on the 4th of July.    Police participating in a surveillance operation

covering the neighborhoods recently hit by these burglaries observed Parks riding a

bicycle – the mode of transportation that police believed the burglar was using – at

approximately 1:30 a.m. – the dead-of-night hour at which the previous burglaries

had occurred. Parks rode away from a surveillance officer whom he had spotted,

rode through a closed county park, and rode onto a recreation trail known as the

Greenway Trail – the route of travel and source of ingress points the police had

deduced the burglar was using to get to the victimized neighborhoods. While on

the Greenway Trail, surveilling undercover officers detained Parks. He was in

possession of a lady’s purse that had been taken that night from a burglarized home

near where the first officer had seen him. Parks has been charged with eleven

counts stemming from multiple burglaries. He asks this Court to grant his motion

to suppress evidence the police obtained during his detention on Greenway Trail

and clothing that was seized later at the police station. For the reasons set forth

below, his motion is GRANTED as it relates to his clothing seized while in police

custody, and DENIED as to other evidence and any statements obtained following

the investigative stop.


                                        -1-
    II.       FACTUAL AND PROCEDURAL BACKGROUND

          The Greenway Trail is an off-road recreational trail facility that will

eventually connect the cities of Wilmington and New Castle. The completed lower

end runs from around Eighth Street in New Castle City northward to Boulden

Boulevard in an unincorporated area of New Castle County. 1 During July of 2013,

a spate of residential burglaries struck neighborhoods adjoining that lower end of

the trail.        The crimes concentrated in two clusters spanning two police

jurisdictions: New Castle County (“County Police”) and New Castle City (“City

Police”). 2

          Between July 4 and July 25, 2013, there were multiple home burglaries in

the adjoining neighborhoods of Wilmington Manor Gardens and Jefferson Farms

(collectively the “County burglaries”).3 Between July 6 and July 20, 2013 there

were twice as many home burglaries reported in the eastern portion of New Castle

City (collectively the “New Castle City burglaries”).4

          Through the investigative efforts of the two police departments’ detectives,

it was determined that the many burglaries were likely related. When the City


1
       State’s Exh. A, Supp. Hrg. Tr., Mar. 14, 2014; Supp. Hrg. Tr., Mar. 14, 2014, at 6-8
(hereinafter “Supp. Hrg. at __”).
2
          State’s Exh. A; Supp. Hrg. at 61-66.
3
          State’s Exh. A; Supp. Hrg. at 6-10, 58-61.
4
          State’s Exh. A; Supp. Hrg. at 6, 62-64.

                                                    -2-
Police “flooded their jurisdiction with extra police vehicles,” the New Castle City

burglaries abated while the County burglaries increased.5 And the investigators

derived numerous similarities in the burglaries. Each burglary occurred within the

same time frame, between 11:00 p.m. and roughly 5:00 a.m.; 6 in each burglary, the

homeowners were home when the incursion occurred; 7 in each burglary similar

items were stolen—purses, wallets, and checkbooks.8

      The burglaries also had another key similarity: proximity to the Greenway

Trail. The northern end of this stretch divides the neighborhoods of Wilmington

Manor Gardens and Jefferson Farms, running near many of the homes that were

burglarized. Its southern end terminates inside the city limits, just blocks from the

locations of many of the New Castle City burglaries.

      Recognizing the similarities between the County burglaries and the New

Castle City burglaries, the County and City Police increased vehicular patrols in

the area yet were unsuccessful in identifying a suspect. This led the police to

deduce that the perpetrator was traveling on foot or by bicycle using the Greenway




5
      Supp. Hrg. at 63-64.
6
      Supp. Hrg. at 11, 58.
7
      Supp. Hrg. at 58, 60, 62.
8
      Supp. Hrg. at 11, 59, 62, 73.



                                         -3-
Trail as the corridor and ingress point to the victim neighborhoods. 9 In turn, on

July 25, 2013, they began nightly surveillance operations in the neighborhoods

connected to the Greenway Trial and on the Greenway Trial itself. On July 28,

2013, County Police Sergeant Astfalk, an officer participating in the surveillance,

was parked in an undercover car at an intersection in Wilmington Manor

Gardens.10 Sergeant Astfalk observed a man, later identified as Defendant Michael

Parks, riding a beach-cruiser style bicycle traveling quickly on Vassar Avenue (a

street that had already been struck twice with burglaries)11 at approximately 1:30

a.m. 12 Sergeant Astfalk further observed that the bicycle that Parks was riding did

not have a head lamp. 13

      Parks apparently noticed Sergeant Astfalk’s vehicle, which was parked on

the street with its exterior lights on. When he did, Parks changed direction and

rode in circles in the street while watching Sergeant Astfalk’s vehicle.14 Parks then

traveled northbound on Notre Dame Avenue and Sergeant Astfalk began to follow



9
      Supp. Hrg. at 9-10, 65-66.
10
      Supp. Hrg. at 13.
11
      Supp. Hrg. at 58-59.
12
      Supp. Hrg. at 14.
13
      Supp. Hrg. at 16.
14
      Supp. Hrg. at 15-16, 26.



                                         -4-
about one-half block behind. 15 Parks then turned right into the county parkland

bordering Wilmington Manor Gardens.               Sergeant Astfalk last observed Parks

riding in the park toward the Greenway Trail.              The sergeant reported this

information via radio to the other officers in the area, including the surveilling

officers positioned on the Greenway Trail. 16

      County Police Detective Eckerd was on the surveillance team, positioned on

foot on the Greenway Trail, and heard Sergeant Astfalk’s radio transmissions.17

Detective Eckerd initially saw Parks leaving the closed parkland a couple of

minutes after Sergeant Astfalk last reported seeing him. 18 Parks was first walking

beside the bicycle and then riding the bike towards Detective Eckerd’s position.19

It was very dark on the Greenway Trail at this time, but Detective Eckerd was

wearing night vision goggles and therefore was able to clearly see Parks’s

actions. 20 When Parks was roughly ten feet from Detective Eckerd’s position,

Detective Eckerd turned on his flashlight and announced himself.21              Parks


15
      Supp. Hrg. at 17.
16
      Supp. Hrg. at 17-19, 29-30.
17
      Supp. Hrg. at 36-37, 40, 45-46.
18
      Supp. Hrg. at 18-20.
19
      Supp. Hrg. at 40-42, 47-48.
20
      Supp. Hrg. at 17, 21, 40-41, 45-48.
21
      Supp. Hrg. at 41-42, 48-49.

                                            -5-
screamed and jumped or fell off of his bicycle. The bike continued to roll past

Detective Eckerd and his surveillance partner riderless, crashing nearby. 22 Parks

seemed “in total shock” to have encountered the police on the trail. Realizing this,

the police “put [Parks] down on the ground and, then, [they] just cuffed him up.”23

The police then immediately retrieved Parks’s bicycle and saw a lady’s purse on its

handlebars. 24

      Parks was transported to the County Police headquarters, where an evidence

officer seized his clothing and sneakers. 25 He is now charged in an eleven-count

indictment: five counts of second degree burglary; one count of attempted second

degree burglary; and five counts of felony theft.26

      Parks makes three claims in his suppression motion and his supporting oral

arguments: (1) the police lacked the reasonable, articulable suspicion required to

detain him on the Greenway Trail; (2) even if the police could validly stop Parks,

he was immediately subjected to a “full-fledged arrest” and so suppression is



22
      Supp. Hrg. at 42-43, 48-49.
23
      Supp. Hrg. at 18-20.
24
       Supp. Hrg. at 49-51. Police quickly determined that the purse belonged to a victim
whose home had been burglarized that night, but who had not yet realized the burglary had
occurred when the police arrived there. Supp. Hrg. at 70-71.
25
      Supp. Hrg. at 72-73.
26
      DEL. CODE ANN. tit. 11, § 825 (2013); id. at §§ 531, 825; id. at § 841.



                                              -6-
required; 27 and (3) the seizure of Parks’s clothing and sneakers without a warrant

precludes their use as evidence at trial. 28

     III.   DISCUSSION

        A. The Police possessed the requisite reasonable articulable suspicion29
           to detain Parks.

        It is well settled that absent some reasonable and articulable suspicion,

detaining an individual for investigatory purposes violates his right to be free from

unreasonable searches and seizures.30 Protection from such seizures is provided

under the Fourth Amendment to the United States Constitution 31 and in Article I,

§ 6 of the Delaware Constitution.32 Consistent with this broad protection afforded



27
        Supp. Hrg. at 86-88; 111-15.
28
       For the reasons set forth more fully on the conference record of this matter on May 31,
2014, the Court granted suppression of Parks’s clothing. Accordingly, that claim is not
addressed in detail in this opinion.
29
        Parks posits, both in his moving papers and at argument, that McDonald v. State, 947
A.2d 1073 (Del. 2008), somehow cabins the evidence this Court can consider in examining the
police conduct related to his detention. But Parks has not adequately articulated how McDonald
would apply or what specific facts or testimony this Court cannot consider. See Supp. Hrg. at
79-83. That is because the almost singular set of circumstances that led to the McDonald
decision is not present and its holding has no applicability here.
30
        Terry v. Ohio, 392 U.S. 1, 9, 21 (1968); Jones v. State, 745 A.2d 856, 860 (Del. 1999).
31
        U.S. CONST. amend. IV. United States v. Arvizu, 534 U.S. 266, 273 (2002) (Fourth
Amendment’s “protections extend to brief investigatory stops of persons or vehicles that fall
short of traditional arrest”).
32
      DEL. CONST. art. I, § 6. State v. Moore, 997 A.2d 656, 663 (Del. 2010) (“The right of
Delaware citizens is further secured by Article I, § 6 of the Delaware Constitution.”).



                                               -7-
by both constitutions, 33 however, a police officer may conduct an investigatory

stop of a person abroad based on the officer’s reasonable and articulable suspicion

that criminal activity has occurred, is occurring, or is about to occur. 34

       A reasonable and articulable suspicion 35 is defined as an “officer’s ability ‘to

point to specific and articulable facts, which taken together with rational inferences

from those facts, reasonably warrant the intrusion.’” 36 “In determining whether

reasonable articulable suspicion exists, [the Court] ‘must examine the totality of

the circumstances surrounding the situation as viewed through the eyes of a

reasonable, trained police officer in the same or similar circumstances, combining

objective facts with such an officer’s subjective interpretation of those facts.’” 37 It

“is a less demanding standard than probable cause and requires a showing



33
       Delaware has, in part, also codified this protection from unreasonable seizures of one’s
person at 11 Del. C. § 1902(a).
34
        Thomas v. State, 8 A.3d 1195, 1198 (Del. 2010) (in this regard, Delaware follows the
Terry standard: “[A]n officer is justified in stopping an individual when the officer possesses a
reasonable, articulable suspicion that the individual was committing, had committed, or was
about to commit a crime.”).
35
        Section 1902(a) of Title 11 states that a detaining officer must have a “reasonable ground
to suspect [the person] is committing, has committed or is about to commit a crime . . . .”
“‘[R]easonable ground’ as used in Section 1902(a) has the same meaning as reasonable and
articulable suspicion.” Jones, 745 A.2d at 861.
36
       Holden v. State, 23 A.3d 843, 847 (Del. 2011) (citation omitted); Jones, 745 A.2d at 861
(quoting Terry, 392 U.S. at 21).
37
       Id. (citation omitted).



                                               -8-
considerably less than preponderance of the evidence . . . .” 38 But simply put, an

objective standard must be met: “would the facts available to the officer at the

moment of the seizure . . . ‘warrant a man of reasonable caution in the belief’ that

the action taken was appropriate?” 39

       In this case, the police possessed the requisite suspicion necessary to stop

Parks on Greenway Trail.40 The County and City Police had been engaging a

concerted investigation into a string of burglaries of occupied dwellings that had

been occurring for almost a month. Significant similarities existed among the

crimes, through which the investigating detectives had established the burglar’s

modus operandi. 41        The officers’ knowledge of the burglaries’ similarities—


38
        Woody v. State, 765 A.2d 1257, 1263 (Del. 2001). Arvizu, 534 U.S. at 273-74
(“Although an officer’s reliance on a mere ‘hunch’ is insufficient to justify an investigatory stop,
the likelihood of criminal activity need not rise to the level required for probable cause, and it
falls considerably short of satisfying a preponderance of the evidence standard.”) (internal
citations omitted).
39
        Terry, 392 U.S. at 21. See United States v. Cortez, 449 U.S. 411, 417 (1981) (“An
investigatory stop must be justified by some objective manifestation that the person stopped is,
or is about to be, engaged in criminal activity”); see also Arvizu, 534 U.S. at 273 (Court “must
look at the ‘totality of the circumstances’ of each case to see whether the detaining officer has a
‘particularized and objective basis’ for suspecting legal wrongdoing”). Hicks v. State, 631 A.2d
6, 9 (Del. 1993) (police officer must be able to “point to specific and articulable facts which,
taken together with all rational inferences from those facts, reasonably warrant the
intrusion.”)(emphasis in original).
40
       That Detective Eckerd made the stop while Sergeant Astfalk made many salient
observations is of no moment. Detective Eckerd was “entitled to rely on information relayed to
him through official channels,” and therefore he could validly stop Parks based on the
information given to him by Sergeant Astfalk. Thomas, 8 A.3d 1195 (Del. 2010). See State v.
Cooley, 457 A.2d 352, 355 (Del. 1983).
41
       Supp. Hrg. at 62-65.

                                                -9-
including the likely avenue of access and means of travel—was articulated in

support of the police officers’ reasonable suspicion. Sergeant Astfalk observed

Parks on Vassar Avenue in Wilmington Manor Gardens riding a bicycle at about

1:30 a.m.; that is, he saw Parks on a street that had been hit twice already, at an

odd hour for bike traffic, that coincided with the time homes were being

burglarized (rather than the activity of the normal biking public), and on the

conveyance the police surmised the burglar used to get to the victims’ homes.

Sergeant Astfalk saw Parks’s atypical reaction to his presence: that is, Parks,

seemingly anxious over the police presence, circled in the street and checked the

officer out. And then, unprovoked, Parks fled into the closed parkland abutting the

Greenway Trail. 42

       Given the totality of the circumstances, Sergeant Astfalk had reasonable

ground to suspect that Parks committed or was about to commit a crime. 43 Upon

receiving Sergeant Astfalk’s radio report of Parks’s conduct, and observing Parks

traveling on the Greenway Trail shortly thereafter—coupled with the fact that

during two nights of observation, Parks was the first and only person seen traveling



42
         Unprovoked flight and presence in an area associated with crime are not independently
sufficient to support reasonable articulable suspicion, but they may be factors considered in the
totality of the circumstances analysis. See Riley v. State, 892 A.2d 370, 376 (Del. 2006); Woody,
765 A.2d at 1265.
43
       Arvizu, 534 U.S. at 273 (“the Fourth Amendment is satisfied if the officer’s action is
supported by reasonable suspicion to believe that criminal activity ‘may be afoot’”).

                                              -10-
on Greenway Trail during the relevant time period—Detective Eckerd had

reasonable articulable suspicion to detain him. 44

       Police officers’ “‘subjective impressions or hunches’ are insufficient for a

stop.” 45 Still, in some circumstances, “lawful and apparently innocent conduct 46

may add up to reasonable suspicion if the detaining officer[s] articulate[] ‘concrete

reasons for such an interpretation.’” 47 Some of Parks’s actions could well have

been viewed as “lawful and apparently innocent” in isolation. But here the officers

articulated “concrete reasons” for their suspicion.48 Viewing the events “through

the eyes of a reasonable, trained police officer in the same or similar


44
        See United States v. McGuire, 2007 WL 4322164 (6th Cir. Dec. 10, 2007) (officer had
reasonable articulable suspicion that defendant might have been engaged in criminal activity
when, at 1:00 a.m., while patrolling in an area of the county that had experienced a number of
recent burglaries, he noticed two people sitting in a vehicle that had its headlights and engine
turned off and that was parked at the very end of a long driveway to a private residence); see also
State v. McCormack, 33 A.3d 264, 271-73 (Conn. 2011) (reasonable articulable suspicion where
defendant was observed in the same residential area where a series of burglaries had occurred
within the previous month, was there at the same approximate time of day when those burglaries
occurred, and when he met certain identifiers the police had developed through investigation).
45
       Lopez-Vazquez v. State, 956 A.2d 1280, 1288 (Del. 2008) (quoting Terry, 391 U.S. at
27).
46
        The State contends that, even if reasonable articulable suspicion arising from the serial
burglary investigation was not established, Parks’s detention was valid because he was observed
violating 21 Del. C. § 4198F(a) (2013) (operating a bicycle at night without a headlamp) and
New Castle County Code §24.01.002 (presence in a park after dark without a permit). Because
the Court has determined that there was reasonable articulable suspicion to detain Parks arising
from the burglary investigation and the officers’ observations during the surveillance, the Court
need not and has not relied upon the State’s alternative arguments.
47
       Riley, 892 A.2d at 375 (quoting Harris v. State, 806 A.2d 119, 121 (Del. 2002)).
48
       See Riley, 892 A.2d at 375.

                                               -11-
circumstances,” the officers had reasonable articulable suspicion that Parks had

committed or was about to commit a crime. 49

       Parks’s detention was not based on a mere “inchoate and unparticularized

suspicion or ‘hunch.’” 50          Parks’s behavior when he observed the surveilling

Sergeant Astfalk, and the police officers’ “commonsense judgments and inferences

about human behavior”51 reasonably warranted their suspicion. 52 “The ultimate

question is whether [] reasonable, trained officer[s] standing in [these officers’]

shoes could articulate specific reasons justifying [Parks]’s detention.”53 Here they

could and they did. Parks’s initial detention was valid because the facts available

to the officers “at the moment of the seizure . . . ‘warrant[ed] a man of reasonable

caution in the belief’ that the action taken was appropriate[.]” 54




49
       See Hicks, 631 A.2d at 9.
50
       Terry, 392 U.S. at 27.
51
        Illinois v. Wardlow, 528 U.S. 119, 125 (2000); see also Arvizu, 534 U.S. at 273 (police
officers effecting a seizure must be allowed to “draw on their own experience and specialized
training to make inferences from and deductions about the cumulative information available to
them”).
52
       Hicks, 631 A.2d at 9.
53
       Johnson v. Campbell, 332 F.3d 199, 206 (3d Cir. 2003).
54
       Terry, 392 U.S. at 21.



                                             -12-
       B.    Detective Eckerd’s restraint of Parks with handcuffs on the
             Greenway Trail was neither unreasonable nor did it lead to the
             discovery of evidence that would not have been otherwise
             immediately apparent to him.

       Parks argues that because he was subjected to a degree of initial force or

restraint beyond that generally employed in a Terry stop,55 the Court should order

suppression of any and all evidence detected from the moment Detective Eckerd

initiated his investigatory stop with such force or restraint. In Parks’s view, he was

subjected to an immediate arrest without probable cause. But it cannot be said that

whenever the police consummate a stop by force or restraint, the seizure must be

deemed an arrest rather than a stop, and may be upheld only if full probable cause

was then present.56 “This is not to suggest that in the course of stopping suspects

for investigation the police may, as a matter of routine, utilize modes of restraint

which might commonly be employed incident to arrest.” 57 Still there has been and

can be no bright line drawn between the permissible and impermissible degree of



55
        It is inarguable that Parks was seized immediately upon his encounter with Detective
Eckerd. See Curtis v. State, 2011 WL 825827, at *2 (Del. Mar. 9, 2011) (In Delaware “to
determine when a seizure has occurred . . . we ‘focus[ ] upon the police officer’s actions to
determine when a reasonable person would have believed he or she was not free to ignore the
police presence.’” ).
56
       See 4 Wayne R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, §
9.2(d) at 405-06 (5th ed. 2012) (noting that depending on the circumstances “grabbing the
suspect’s arm, taking the suspect to the ground or ordering him to lie on the ground will be
permissible” during an investigatory detention).
57
       Id. at 406.



                                            -13-
force or modes of restraint for an investigative detention. 58 Instead, whether the

means used to effect or the circumstances of an investigatory stop were reasonable

must be decided on a case-by-case basis.

       Here Detective Eckerd had been briefed on the investigation and why he was

stationed where he was. While on surveillance, Detective Eckerd was warned by

Sergeant Astfalk via radio that Parks was headed toward him. The detective

watched, using night-vision goggles, as Parks went from walking a bicycle to

riding it on the trail toward him.           When Parks was immediately in front of

Detective Eckerd, the detective turned on his flashlight, announced himself as a

police officer and told Parks to get off the bike and get to the ground. Parks

reacted with a scream as he hopped off of the still-rolling bicycle. The bike

continued on its own past the officer and crashed close by. Detective Eckerd and

his surveillance partner helped Parks to the ground and handcuffed him. They then

immediately retrieved Parks’s bicycle, noticing instantly that a lady’s purse was on

its handlebars.

       Given the nature of the crimes suspected here – multiple nighttime

burglaries of occupied homes; the location of the stop here – an isolated portion of

58
       See United States v. Sharpe, 470 U.S. 675, 685 (“Much as a ‘bright line’ rule would be
desirable, in evaluating whether an investigative detention is unreasonable, common sense and
ordinary human experience must govern over rigid criteria.”); see also United States v. Johnson,
592 F.3d 442, 447-48 (3d Cir. 2010) (“In certain circumstances, it can be difficult to distinguish
between a Terry stop, which requires only reasonable suspicion, and a de facto arrest, which
must be supported by probable cause.”).



                                              -14-
an off-road trail on which the police had seen no one traveling during consecutive

nights of surveillance; and the dead-of-night hour here – 1:30 a.m. when “[i]t was

very, very dark . . . like, shut-your-eyes dark,” 59 the immediate use of a shining

flashlight and verbal command to detain Parks was reasonable. 60 So, too, was the

immediate use of handcuffs a reasonable step to ensure Parks was secure before

investigating further. 61

       But even if the greater degree of initial restraint of Parks alone somehow

converted the initial encounter from a valid investigatory detention to an arrest,

suppression is not justified here. Parks has failed to articulate the required causal

nexus62 between the over-restraint he alleges and the evidence he seeks to have



59
       Supp. Hrg. at 45, 48.
60
        See Gallegos v. City of Los Angeles, 308 F.3d 987, 991 (9th Cir. 2002) (inquiry into
reasonableness of a seizure requires a court “to consider ‘all the circumstances surrounding the
encounter’ between the individual and the police ‘by evaluating not only how intrusive the stop
was, but also whether the methods used [by police] were reasonable given the specific
circumstances’”) (emphasis in original)(internal citations omitted); id. at 991-92 (pulling over
burglary suspect, ordering him out of his truck at gunpoint, handcuffing him, and placing him in
the back of a patrol car did not exceed the bounds of a valid investigatory stop); see also State v.
Rawlings, 829 P.2d 520 (Idaho 1992) (investigative stop of burglary suspect in pre-dawn hours
not converted into an arrest when a police officer took reasonable precaution of drawing weapon
to secure suspect and conduct further investigation).
61
        Johnson, 592 F.3d at 448 (“[P]lacing a suspect in handcuffs while securing a location or
conducting an investigation [does not] automatically transform an otherwise-valid Terry stop
into a full-blown arrest.”).
62
        See United States v. Mosley, 454 F.3d 249, 254 (3d Cir. 2006) (discussing the well-
accepted “commonsense proposition that a single Fourth Amendment violation does not taint an
entire case, but only the evidence uncovered as a result of that violation”).



                                               -15-
suppressed.63     As is clarified through the discussion below, there truly is none.

And on this basis alone, this claim fails.

       C. Application of the inevitable discovery exception warranted and
          also allows for admission of evidence arising from Parks’s
          investigative detention.
       Delaware has long accepted and consistently applied the inevitable

discovery exception to the exclusionary rule. 64 This exception “provides that

evidence, obtained in the course of illegal police conduct, will not be suppressed if

the prosecution can prove that the incriminating evidence ‘would have been

discovered through legitimate means in the absence of official misconduct.’” 65

        The majority of the cases employing the inevitable discovery
        exception involve instances in which the illegal police conduct
        occurred while an investigation was already in progress and
        resulted in the discovery of evidence that would have eventually
        been obtained through routine police investigatory procedure. The
        illegalities in such cases, therefore, had the effect of simply
        accelerating the discovery. 66




63
       See Supp. Hrg. at 111-15.
64
       Cook v. State, 374 A.2d 264, 267-68 (Del. 1977); Martin v. State, 433 A.2d 1025 (Del.
1981); Rew v. State, 1993 WL 61705 (Del. Feb. 25, 1993); Hardin v. State, 844 A.2d 982 (Del.
2004); Thomas v. State, 8 A.3d 1195 (Del. 2010); Roy v. State, 62 A.3d 1183 (Del. 2012).
65
       Cook, 374 A.2d at 267-68 (quoting Harold S. Novikoff, Comment, The Inevitable
Discovery Exception to the Constitutional Exclusionary Rules, 74 COLUM. L. REV. 88, 90
(1974)).
66
       Id. at 268 (quoting Novikoff, 74 COLUM. L. REV. at 91).


                                             -16-
And Delaware’s courts have applied the doctrine previously in just such factual

situations. 67

       Yet here the officers’ alleged constitutionally offensive conduct – placing

Parks to the ground and cuffing him – did not accelerate the discovery of

incriminating evidence, but actually delayed it briefly. This peculiar confluence of

circumstances likewise warrants the application of the inevitable discovery

doctrine. The discovery of the purse was set back momentarily by Parks’s stunned

reaction and loss of control of his bicycle. The police immediately picked up the

bike that Parks would have been astride and then saw the purse on its handlebars.

But if Detective Eckerd had conducted the investigatory stop in a manner so that

Parks merely stopped his bicycle to be questioned or further investigated as Parks

asserts he should have, 68 the lady’s purse would have been dangling between them

in open view. Thus, the very evidence Parks admits would have given the police




67
        E.g., Roy v. State, 62 A.3d 1183 (Del. 2012) (while police officers lacked reasonable
suspicion connecting the defendant to crime to conduct an investigatory stop, the physical
evidence discovered during the defendant’s illegal detention would have been inevitably
discovered through proper police conduct after the murder victim’s body was discovered); Cook
v. State, 374 A.2d 264 (Del. 1977) (even if the seizure of currency was beyond the scope of a
reasonable search for weapons, the money would have been discovered during the course of an
inventory search of the defendant subsequent to arrest); State v. Banner, 2011 WL 7054606 (Del.
Super. Ct. Dec. 22, 2011) (seizure of the shotgun and shotgun shells, whether or not supported
by probable cause, would have occurred in any event during the course of officer’s lawful
inventory search of the vehicle).
68
       Supp. Hrg. at 112-15.



                                             -17-
probable cause to arrest him 69 would not have just been discovered inevitably, it

would have been discovered immediately. 70 That purse and any other evidence

seized as a result of Parks’s investigatory detention on Greenway Trail are

therefore admissible under the inevitable discovery doctrine.

       IV. CONCLUSION

       Parks’s investigatory detention on the Greenway Trail at 1:30 a.m. on July

28, 2013, was adequately supported by reasonable articulable suspicion related to

the investigation of the serial burglary spree that had been occurring in the

adjoining neighborhoods during the weeks prior. The methods of affecting that

detention – use of a flashlight to alert Parks to the police’s presence, a coinciding

command to go to the ground, and immediate use of handcuffs – were reasonable

given the circumstances the seizing officer then faced. But even if that degree of

restraint could be viewed as crossing the divide between reasonable and

unreasonable police conduct, suppression of the evidence derived from the stop

would not be warranted. If the police had engaged some gentler means of stopping

Parks and some lesser initial restraint of him, as he seems to argue should have


69
       Supp. Hrg. at 87-88.
70
        Parks’s reliance on the recent decision in Reed v. State, 2014 WL 1494098 (Del. Apr. 14,
2014), is unpersuasive. In Reed the Court found that there was insufficient evidence that the
defendant was going to be arrested and that the incriminating evidence would, in turn, have been
discovered during a valid search incident to that arrest. The Court held, therefore, under those
factual circumstances, that the inevitable discovery exception did not apply. Id. at *2.



                                             -18-
occurred, the purse on his handlebars – evidence Parks admits would have given

the police probable cause to arrest him then and there 71 – would have been

immediately apparent to them. And so Parks’s Motion to Suppress “any and all

evidence seized as a result of” his investigatory detention on the Greenway Trail

must be DENIED.

      The Motion as it relates to the later seizure of Parks’s clothing and shoes is

GRANTED. The rule in Delaware is clear: the State bears the burden of proof on

a motion to suppress evidence seized during a warrantless search or seizure. 72 For

the reasons set forth more fully on the conference record of this matter on May 31,

2014, the State failed to carry that burden here.

      IT IS SO ORDERED.

                                          /s/ Paul R. Wallace
                                          Paul R. Wallace, Judge




71
      Supp. Hrg. at 87-88.
72
      Hunter v. State, 783 A.2d 558, 560 (Del. 2001).

                                            -19-